Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003
                                                                                     FILED IN
                                                                              6th COURT OF APPEALS
                                                                                TEXARKANA, TEXAS
                                                                              12/10/2015 3:01:14 PM
   December 10, 2015                                                               DEBBIE AUTREY
                                                                                       Clerk


   Ms. Debbie Autrey
   Sixth Court of Appeals
   100 N. State Line Avenue, Suite 20
   Texarkana, Texas 75501

   RE: 06-15-00080-CV;       D-1-GN-12-002006

   Dear Ms. Autrey,

   A clerk’s record in cause number, D-1-GN-12-002006 and Court of Appeals number
   06-15-0008-CV, styled, JOHN BOWERS V BANK OF AMERICA, is due in your office December
   10, 2015. This office has not received payment or a designation of clerk’s record as of today,
   December 10, 2015.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   Travis County District Clerk’s Office
   Civil Division
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division              Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420             (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566              fax: 854-4457